 



Exhibit 10.11
Schedule to Exhibit 10.9
Non-Competition and Confidentiality Agreements which were substantially
identical to that filed as Exhibit 10.9 were entered into among either Duquesne
Light Holdings, Inc. or Duquesne Light Company and each of the following
parties, materially differing as set forth below:

          Party and Date Executed   Material Differences    
Mark E. Kaplan, August 30, 2005
  Restriction on competition covers area within a 150-mile radius of Pittsburgh,
PA.    
 
       
 
  Restriction on competition covers telecommunications in addition to
electricity.    
 
       
Stevan R. Schott, August 9, 1999
  Consideration includes severance of one week per each year of service, minimum
of 6 months and maximum of 12 months.    
 
       
 
  Restriction on competition covers the states of Pennsylvania, Ohio, West
Virginia, Maryland, New York, New Jersey and Virginia.    
 
       
 
  Restriction on competition covers gas in addition to electricity.    
 
       
James E. Wilson, August 17, 2000
  Consideration includes severance of 52 weeks of base salary and health and
welfare benefits. Pension benefits are to accrue during severance period (as
permitted by law).    

 